De Witt, J.
This is an appeal from an order granting a motion for a change of venue, made upon the grounds of the convenience of the witnesses and the ends of justice. (Code of Civil Procedure, § 62.) Upon the hearing affidavits were used in support of and in opposition to the motion. We find no error, in the exercise of discretion of the lower court.
No brief was filed by appellant,, and no argument made by him in this court. When appellants take such course, we shall *303not make an elaborate search to find error. (City of Helena v. Brule, 15 Mont. 129, citing Territory v. Roberts, 9 Mont. 12; Territory v. Mooney, 8 Mont. 151; Territory v. Stanton. 8 Mont. 157; State v. Dakin., 15 Mont. 556.)
The order appealed from is affirmed.

Affirmed.

Pemberton, C. J., and Hunt, J., concur.